DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 7 and 12 are amended.
Claims 2-5, 8-11 and 13-16 have been previously amended.
Claim 6 is cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, though Goel et al.(US 2014/0098117) teaches processing a plurality of triangle info data of a triangle strip (0033 lines 1-22) and tessellation data (0122 lines 7-11) Goel et al. fails to teach selecting, in a first state and among the plurality of triangles, a first triangle on a  right side of a trapezoid block as an initial triangle of the triangle strip; adding, in the first state, coordinates of three vertexes of the first triangle to the data of the triangle strip; selecting, in a second state, a second triangle among the plurality of triangles, wherein coordinates of a first vertex and coordinates of a second vertex of the second triangle are identical to the coordinates of two of the three vertexes of the first triangle; and adding, in the second state, coordinates of a third vertex of the second triangle to the data of the triangle strip and discarding the coordinates of the first vertex and the coordinates of the second vertex of the second triangle. Therefore claims 1-5 and 7-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08/24/21, with respect to claims 1-5 and 7-16 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-5 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699